Hawes, Justice.
This is an appeal from the judgment and decision of the superior court rendered on appeal from the State Board of Workmen’s Compensation. Jurisdiction of the appeal in this court is asserted solely by reason of a question raised as to the constitutionality of a provision of the Workmen’s Compensation Act. Appellant admits that this question was not raised until the case was before the superior court. Under repeated rulings *171of this court, the constitutional question was not timely raised so as to confer jurisdiction of the appeal upon the Supreme Court. Burnett v. Burnett, 209 Ga. 353 (1) (72 SE2d 459) and cits.; Hammock v. Davidson Granite Co., 218 Ga. 622 (129 SE2d 797); Bennett Plumbing Co. v. Lovins, 226 Ga. 544 (175 SE2d 834).
Argued September 16, 1970
Decided January 8, 1971
Rehearing denied January 21, 1971.
Neely, Freeman & Hawkins, Edgar A. Neely, Jr., for appellants.
Talmadge H. Woodman, for appellee.

Transferred to the Court of Appeals.


All the Justices concur.